                Case 1:19-cr-00036-RA Document 24
                                               23 Filed 05/18/20
                                                        05/15/20 Page 1 of 2


                                     RICHARD H. ROSENBERG
                                             ATTORNEY AT LAW

     217 BROADWAY                                                                          TEL: 212-586-3838
       SUITE 707                                                                           FAX: 212-962-5037
NEW YORK, NEW YORK 10007                                                                richrosenberg©msn.com




                                                                  May 15, 2020


      Hon. Ronnie Abrams                                                         Application granted.
      United States District Court
      US. Courthouse                                                             SO ORDERED.
      40 Foley Square
      New York, NY. 10007
                                                                                 _____________________
                                     Re: United States v. Richard Onipede        Ronnie Abrams, U.S.D.J.
                                            19 CR. 36 (RA)                       May 18, 2020

      Dear Judge Abrams:

             Richard Onipede will be applying for acceptance into Optional Practical Training, a
     period for international undergraduate and postgraduate students to pursue employment in their
     ﬁelds of study. This is administered though the college in conjunction with the US. Citizen and
     Immigration Service and has the effect of extending his F-l Visa and allowing him to pursue
     employment. In order to be accepted he will need to present a valid passport at the time of
     application in June, 2020. His Nigerian passport, currently being held by Pre-Trial Services, will
     expire before then.

            Accordingly, please accept this letter as an application for permission for Mr. Onipede to
     apply through the Nigerian Embassy for a renewal of his passport. When approved and ready,
     Mr. Onipede would then need to exchange the expired passport for the renewal at the Embassy.
     He will then be able to present a valid passport in June to the OPT program for acceptance.
     Once the OPT application is completed Mr. Onipede would surrender the new passport to Pre-
     Trial Services.

            I have emailed both Pre-Trial Ofﬁcer Rena Bolin and A.U.S.A. Robert Sobelman and
     explained the situation and the need for the passport renewal and this proposed application. I can
     report that Ms. Bolin and Mr. Sobelman have no objection to the granting Of this application. I
     do note that Mr. Sobelman consents on the condition that Pre-Trial Services be informed as soon
     as the passport is no longer needed to be in the defendant’s possession and that it will be then
          Case 1:19-cr-00036-RA Document 24
                                         23 Filed 05/18/20
                                                  05/15/20 Page 2 of 2




surrendered to Pre-Trial Services.

       Thank you for your consideration to this application.




cc.: Rena Bolin, U.S. Pre-Trial Services
    Robert Sobelman, Esq., A.U.S.A.
